                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

MICHAEL RECK,                                   )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )             Case No. 16-cv-1141-RJD
                                                )
WEXFORD HEALTH SOURCES, INC. et                 )
al.,                                            )
                                                )
       Defendants.                              )

                                             ORDER

DALY, Magistrate Judge:

        Plaintiff Michael Reck is an inmate in the Illinois Department of Corrections. Summary

judgment was granted in this matter in favor of Defendants on July 9, 2019. Judgment was

entered on July 10, 2019.

       Now pending before the Court is the Bill of Costs (Doc. 174) filed by Defendants Tonya

Smith and Gail Walls (“IDOC Defendants”) and the Bill of Costs (Doc. 179) filed by Defendants

Barbara Winter, Jana South, John Trost, and Wexford Health Sources, Inc. (“Wexford

Defendants”). IDOC Defendants seek to have Plaintiff pay $1,245.65 for deposition transcripts

used in defending the case. Wexford Defendants seeks to have Plaintiff pay $5,889.30 for

deposition transcripts used in defending the case. Defendants provided receipts evidencing the

cost of obtaining the deposition transcripts. Plaintiff filed a Combined Objection (Doc. 188) on

August 5, 2019. Plaintiff argues he is indigent and unable to pay these costs now and in the future.

Plaintiff also argues Wexford Defendants failed to provide a supporting affidavit explaining why

expedited transcript costs were necessary in this action.

       Federal Rule of Civil Procedure 54(d)(1) provides that “costs — other than attorney’s fees
                                         Page 1 of 3
— should be allowed to the prevailing party” unless a federal statute, the Federal Rules of Civil

Procedure, or a court order provides otherwise. Recoverable costs under 28 U.S.C. § 1920

include: (1) fees of the clerk and marshal; (2) fees for printed or electronically recorded transcripts

necessarily obtained for use in the case; (3) fees and disbursements for printing and witnesses; (4)

fees for exemplification and the costs of making copies of any materials where the copies are

necessarily obtained for use in the case; (5) docket fees; and (6) compensation of court appointed

experts, compensation of interpreters, and salaries, fees, expenses, and costs of special

interpretation services. 28 U.S.C. § 1920(1)-(6). “The rule provides a presumption that the

losing party will pay costs but grants the court discretion to direct otherwise.” Rivera v. City of

Chicago, 469 F.3d 631, 634 (7th Cir. 2006).

          The denial of costs may be warranted if the losing party is indigent and has no ability to

pay. Id. To deny a bill of costs on the grounds of indigence, “the district court must make a

threshold factual finding that the losing party is ‘incapable of paying the court-imposed costs at

this time or in the future.’” Id. at 635 (quoting McGill v. Faulkner, 18 F.3d 456, 460 (7th Cir.

1994)).     “The burden is on the losing party to provide the district court with sufficient

documentation to support such a finding.” Id. (internal quotations omitted). Next, the district

court “should consider the amount of costs, the good faith of the losing party, and the closeness

and difficulty of the issues raised by a case when using its discretion to deny costs.” Id.

          Plaintiff was granted pauper status when this action commenced, and he has been

continuously incarcerated throughout the course of this litigation (Doc. 4). However, despite his

pauper status, Plaintiff attested on July 29, 2019 that he had approximately $322.04 in his trust

fund account. A review of his trust fund account statement detailing transactions from February

2019 through July 2019 reveals he had a balance of $322.04 as of July 22, 2019 (Doc. 177 at 7-8).
                                         Page 2 of 3
Based on a review of Plaintiff’s evidence, the Court cannot find that Plaintiff is incapable of paying

some court-imposed costs in this case.

       The Court also finds that this action was not frivolous and involved important constitutional

rights under the Eighth Amendment. The Court believes Plaintiff’s pursuit of this action was in

good faith even though he did not prevail, but that he should not be completely relieved of the

obligation to pay Defendants’ costs.

       For these reasons, the Court OVERRULES Plaintiff’s objection to costs, but will reduce

the amount of costs to $64.40. This amount represents 20% of Plaintiff’s trust fund account

balance in July 2019 and is consistent with the Court’s approach for its collection of filing fees

under 28 U.S.C. § 1915(b)(1). The Court ORDERS an award of costs in the amount of $32.20

to Defendants Smith and Walls and $32.20 to Defendants Winter, South, Trost, and Wexford.

IT IS SO ORDERED.

DATED: August 7, 2019

                                                      s/ Reona J. Daly
                                                      Hon. Reona J. Daly
                                                      United States Magistrate Judge




                                            Page 3 of 3
